 



SALES & PURCHASE AGREEMENT

 

 

 

 

 

Private & Confidential Dated:

 

29 October, 2012

 



 

 

 

SALES & PURCHASE AGREEMENT FOR THE ACQUISITION

of

51% OF HITRIC RESOURCES (S) PTD LTD (“HITRIC”)

 

This agreement is entered on the 29 October, 2012 between

 

ELEMENT RESOURCES INTERNATIONAL LIMITED

a company Incorporated under the laws of Hong Kong

with its registered address at

Suite 713, 7/F Prudential Tower, The Gateway, Harbour City,

21 Canton Road, Tslmshatsul, Hong Kong

(“Element” of the “Company”)

 

A Wholly owned Subsidiary of

 

YINFU GOLD CORPORATION

a company Incorporated under the laws of the State, of Wyoming, USA

with Its registered address at

Suite 2611, 26/F, Office Tower Langham Place, 8 Argyle Street,

Mongkok, Kowloon, Hong Kong

(“Ylnfu”)

 

and

 

HITRIC RESOURCES (S) PTD LTD

a company incorporated under the laws of the Republic of Singapore,

with its registered address at

10 Anson Road, International Plaza, #33-17,

Singapore 079903.

Company Registration Number: 201222923H

(“Hitric”),

 

Holder to the rights of

 

80% of the company shares and full management rights of INDITA PERTAMA,

a company Incorporated under the laws of the Republic of Indonesia

with its registered address at

Jl. Adhyaksa, shopping Complex Kayutangl No. R.15, Banjarmasin, Indonesia

(Indita”)

 

and holds mining license for a high grade thermal coal claim with an area of
1,116 hectares

in Kec. Kusan Hulu, Kab. Tanah Bumbu, South Kalimantan, Indonesia

and valid until 25th February 2017

(“Coal Claim”)

 

Collectively known as the Parties and Individually hereinafter referred to as
the Party.

 

WHEREAS, Element desires to work together with Hitrlc in developing the coal
claim mentioned above, described more fully in details In Appendix A, on a Joint
venture by way of acquiring 51 % of the shares of Hitric,

 

WHEREAS, Hitric has the rights to the 80% shares of the company that owns the
mentioned coal claim.

 

WHEREAS, for the acquisition of the 51% shares of Hitrlc, Element has agreed to
a value of USD 1,250,000 (United States dollar one million, two hundred and
fifty thousand) and this has been agreed that this is paid In 3,300,000 new
Common shares of Yinfu.

 

WHEREAS- Element feels that is in its best Interest that it acquire the
aforesaid Claims and;

 

1

 

  

WHEREAS, Tsap Wai Ping, the Director of Element is the Company’s signing
authority.

 

NOW, THEREFORE, in accordance of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agrees as follows:

 

ARTICLE I
SALES AND PURCHASE OF SHARES

 

1.1On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, Hitric hereby agrees to sell,
assign, transfer convey and deliver to Element, 51% of the business assets of
Hitric which consist of the 80% shares rights of Indita Pertama, a company
Incorporated under the laws of the Republic of Indonesia with Its registered
address at Jl. Adhyaksa, shopping Complex Kayutangi No. R.15, Banjarmasin,
Indonesia that holds mining license for a high grade thermal coal claim with an
area of 1,116 hectares in Kec. Kusan Hulu, Kab. Tanah Bumbu, South Kalimantan,
Indonesia and valid until 25th February 2017 and In the spirit of this
Agreement.

 

1.2Element hereby agrees to purchase and acquire 51 % of Hitric and pay Hitric
an aggregate of 3,300,000 new Common Shares of the Yinfu.

 

1.3It is understood by the Parties that the 3,300,000 new Common shares of Yinfu
so issued as payment for the 51% shares of Hitric will be restricted shares as
required by Rule 144 of the United States Securities Act (the “Act”) and shall
display a restrictive legend as required by the United States Securities and
Exchange Act.

 

1.4On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, Hitric hereby agrees to transfer
control of the 51% of the shares of Hitric to Element through the acceptance and
confirmation of the Issuance and granting, by Element, of 3,300,000 new Common
Shares Issued of Yinfu, which represents the full purchase price of the
transaction.

 

ARTICE II

CLOSING

 

2.1The consummation of the transfer by Hitric to Element, and the acquisition by
Element of the 51% shares of Hitric by payment of 3,300,000 new Common Shares
shall occur on 29 October, 2012 (the “Closing Date”), Immediately at the Closing
Date, Element shall deliver, or cause to be delivered, to Hitric, a board
resolution confirming the issuance of 3,300,000 new Common Shares that are being
sold, assigned, and conveyed to Hitric, such board resolution shall be duly
executed, endorsed and/or authenticated to be completed for delivery to Hitric
within 45 days.

 

2.2Immediately at the Closing, Element shall deliver to Hitric, Stock
certiflcate(s) representing 3,300,000 new Common shares Issued In the name or
names designated by Hitric. It is understood that the stock certificates so
delivered will display the required restrictive legend pursuant to Rule 144 of
the United States Securities and Exchange Act.

 

2.3Within 45 days after the closing, Hitric shall deliver to Tsap Wai Ping, for
transmittal to Element, duly authorized, properly and fully executed documents
In English, evidencing and confirming the transfer of 51% of the shares of
Hitric.

  

2

 



ARTICLE  III
EXECUTION

3.1Element shall execute and deliver to Hitric, on the Closing Date, any and all
such other documents and Instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of the Common Shares of Yinfu.

 

3.2Hitric shall execute and deliver to ELement, on the Closing Date, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of a 51% shares In Hitric.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ELEMENT

 

Element hereby represents and warrants to Hitric as follows (it being
acknowledged that Hitric is entering Into this Agreement In material reliance
upon each of the following representations and warranties, and that the truth
and accuracy of each of which constitutes a condition precedent to the
obligations of Element hereunder):

 

4.1Authorization. Element, represented by Tsap Wai Ping, the Director of Element
has full power, legal capacity and authority to enter Into this Agreement and to
consummate the transaction herein contemplated, and to perform all obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Element, and this Agreement Is enforceable with respect to Hitric in accordance
with its terms. Neither the execution and delivery of this Agreement, nor the
compliance with any of the provisions hereof, will a) conflict with or result in
a breach of, violation of or default under any of the terms, conditions or
provisions of any note, bond, mortgage. Indenture, license, lease, credit
agreement or other agreement, document, instrument or obligation to which
Element is a party or by which Element or any of its assets or properties may be
bound or b) violate any judgment, order. Injunction, decree, statute, rule or
regulation applicable to Element or the assets or properties of Element.

 

4.2Legality of Shares, The Common Shares, when delivered as provided in this
Agreement, will be validly Issued, fully paid and non-assessable. The Common
Shares, upon sale, assignment, transfer and conveyance thereof, will not be
subject to the preemptive right of any shareholder or any other person. Upon
delivery of and payment for the Common Shares as set forth in this Agreement,
Hitric will receive title to the Common Shares thereto, free and clear of all
liens, encumbrances, charges and claims whatsoever.

 

4.3Compliance with Securities Laws.

 

a)No formal or informal Investigation or examination by the Securities and
Exchange Commission (the “Commission”) or by the securities administrator of any
state Is pending or threatened against Element.

 

b)Neither Element, nor any of its directors or officers, have been convicted of
any felony or misdemeanor in connection with the sale or purchase of any
security or involving the making of any false filing with the Commission.

 

c)Element Is not subject to any order, judgment or decree of any court of
competent Jurisdiction temporarily, preliminarily or permanently restraining or
enjoining such person from engaging In or continuing any conduct or practice in
connection with the sale or purchase of any security or Involving the making of
any false filing with the Commission.

 

4.4No undisclosed Issues or Liabilities. Element warrants that to the best of
its knowledge there are no. Issues that might tend to cause damage to Element or
its shareholders, or state or federal regulatory problems of any description.

 



3

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF HITRIC

 

5.1Authorization. Hitric has full power, legal capacity and authority to enter
into this Agreement, to execute all attendant documents and instruments
necessary to consummate the transaction herein contemplated, to purchase and
acquire the Common Shares from Element and to perform all obligations hereunder.
This Agreement constitutes the legal, valid and binding obligation of Hitric and
this Agreement is enforceable with respect to Hitric, in accordance with its
terms.

 

5.2Information Regarding this Agreement and the Company. Hitric has obtained
such information regarding the financial position and prospects of Element, as
Hitric considers necessary or appropriate for the purpose of purchasing and
acquiring the Common Shares from Hitric pursuant to this Agreement.

 

5.3Compliance with Securities Laws.

 

a)No formal or Informal Investigation or examination by the Commission or by the
securities administrator or legal authority of any state or jurisdiction within
or outside of the United States, Canada, China or the British Virgin Islands, is
pending or threatened against Hitric or the assets.

 

b)Neither Hitric nor its officers or owners have not been convicted of any
felony or misdemeanor in connection with the sale or purchase of any security or
Involving the making of any false filing with in any Jurisdiction.

 

c)Hitric is not subject to any order, Judgment or decree of any court of
competent Jurisdiction temporarily, preliminarily or permanently restraining or
enjoining them from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with In any jurisdiction.

 

5.4Disclosure of Transference of Control. Hitric understands and accepts that
certain legal and regulatory filings and disclosures will be required In order
to properly and legally execute the transfer of control of the shares and
assets. Such filings and disclosures Include, but are not limited to the filing
of a Form 8-K with the United States Securities and Exchange Commission.

 

a)one or more filings of the Initial statement of beneficial ownership of
securities on Schedule 13D or other similar ownership forms.

 

b)Hitric will assist fully In the preparation and filing of all such required
filings In order to fully Insure that all required filings are executed and
filed properly and in a timely manner.

 

c)Hitric will provide a detailed list of Hitric individuals or entities (the
“New Shareholders”), designated to receive the 3,300,000 new Common Shares of
Yinfu specified In this Agreement.

 

d)The above noted detailed list of Hitric New Shareholders shall include the
full legal name of the individual or entity receiving Yinfu Common Shares, the
full address and citizenship or corporate jurisdiction of each New Shareholder
(Attached hereto as Appendix B).

 

5.5Hitric warrants that they shall deliver to Yinfu the 51 % rights of shares to
Hitric including the 80% rights that Hitric hold in Indita, including, but not
limited to: proprietary intellectual property, maps, documents, deeds, files,
titles, patents, know-how and good-will, together with any other item, assets,
products, files, records, documents, signatures, interests or rights pertaining
to or relating to the Coal Claim in keeping with the Intentions and the spirit
of this Agreement.

 

5.6Hitric warrants that all translations in English of all documents, as
required by the US Securities Act shall be accurate legal translations and that
any discrepancy between the original documentation and the English translation,
the English translation shall take precedence.

 

5.7Hitric warrants that they Install the appointed nominees of Element into the
Board of Directors to supervise the new agreed joint venture.

 

4

 

 

ARTICLE VI
MISCELLANEOUS PROVISIONS

6.1 Parties in Interest. This Agreement shall be binding upon and Inure to the
benefit of the Parties hereto, and the heirs and personal representatives of
each of them, but shall not confer, expressly or by implication, any rights or
remedies upon any other party.

 

6.2Confidentiality. The Parties agree that the terms and conditions of this
agreement shall be kept strictly confidential and shall not reveal or divulge to
any third party or entities other than for regulatory filings or tax purposes
and/or pursuant to a court order. The parties further agree that any
dissemination of this agreement shall not be made without prior written consent
of the other party.

 

6.3Governing Law. This Agreement Is made and shall be governed in all respects,
including validity, interpretation and effect, by the laws of Hong Kong.

 

6.4Shares to Be Held In Escrow. The Parties agree that all shares Issued,
pursuant to the terms and conditions of this agreement, shall be Issued as soon
as practicable following the signing of this agreement, but all shares so issued
SHALL BE HELD IN ESCROW and shall be deemed to be In the full control of the
Issuing party until the Closing.

 

6.5Notices. All notices, requests or demands and other communications hereunder
must be in writing and shall be deemed to have been duly made if personally
delivered or mailed, postage prepaid, to the parties as follows, with a copy of
the said notices, requests or demands and other communications sent to the
respective email

 

If to Element, to: Element Resources International Limited

c/o Tsap Wai Ping

Suite 713, 7/F Prudential Tower,

The Gateway, Harbour City-

21 Canton Road, Tsimshatsul, Hong Kong

Email: tommytsap@gmall.com

 

If to Hitric, to: Hitric Resources (S) Pte. Ltd

c/o Eric Teo

10 Anson Road, International Plaza #33-17,

Singapore 079903

Email: eric@hitricgroup.com

 

Either party hereto may change his address by written notice to the other party
given in accordance with this Section 6.5.

 

6.6Entire Agreement. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreements, understandings and writings between
the Parties with respect to the subject matter hereof. Each party hereto
acknowledges that no representations, inducements, promises or agreements,
verbal or otherwise, have been made by either party, or anyone acting with
authority on behalf of either party, which are not embodied herein, and that no
other agreement, statement or promise may be relied upon or shall be valid or
binding. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated verbally. This Agreement may be amended or any term
hereof may be changed, waived, discharged or terminated by an agreement in
writing signed by each of the parties hereto.

 

6.7Captions and Headings. The article and section headings throughout this
Agreement are for convenience and reference only, and shall In no way be deemed
to define, limit or add to the meaning of any provision of this Agreement.

 

6.8Attorneys’ Fees. In the event of any litigation between the parties hereto,
the non-prevailing party shall pay the reasonable expenses, Including the
attorneys’ fees, of the prevailing party In connection therewith.

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ON BEHALF OF ELEMENT RESOURCES INTERNTIOANSL LIMITED       /s/ Tsap Wai Ping  
Designated Signing Authority 29Element    Tsap Wai Ping     Director     Element
Resources International Limited       ON BEHALF OF HITRIC RESOURCES (S) PTE LTD
(201222923H)       /s/ Teo Aik Hong   Designated Signing Authority 29 October,
2012   Teo Aik Hong     Director     Hitric Resources (S) Pte Ltd

 

  Signature of Witness     Name     Address  

 

6

 

  

APPENDIX A

 

List of Assets

 

Right to 80% of the company shares and full management rights of INDITA PERTAMA,
a company incorporated under the laws of the Republic of Indonesia with Its
registered address at Jl. Adhyaksa, shopping Complex Kayutangl No. R.15,
Banjarmasln, Indonesia

 

and holding mining license for a thermal coal claim with an area of 1.116
hectares in Kec. Kusan Hulu, Kab. Tanah Bumbu, South Kalimantan, Indonesia valid
until 25th February 2017.


 

Location and Details of the Coal Claim

 

  IUP Exploration License 545/041 .IUP-E/D/PE/2010   Issued by the Bupati of
Tanah Bumbu       Location     Province South Kalimantan   Regent Tanah Bumbu  
District Kusun Hulu   Code TB. 19 PEBPR 19   Area 1,116 Hectares

  

    Longitude   Latitude      No                           LU/LS   1    115  
 40    56.4    3    21    38.3    LS   2    115    40    56.4    3    21  
 0.0    LS   3    115    41    17.7    3    21    0.0    LS   4    115    41  
 17.7    3    24    0.0    LS   5    115    40    0.9    3    24    0.4    LS 
 6    115    40    0.9    3    21    38.3    LS 

 

ON BEHALF OF H1TRIC RESOURCES (S) PTE LTD (201222923H)       /s/ Teo Alk Hong  
Designated Signing Authority 29 October, 2012   Teo Alk Hong     Director    
Hitric Resources (S) Pte Ltd (201222923H)

 

APPENDIX B

 

Form of Board Resolution issuing 3,300,000 Common Shares of

Yinfu Gold Corp to Hitric Resources (S) Pte Ltd

Shareholders

 

List of New Shareholders of Yinfu Gold Corp to be transferred to:

 

 (1)  Hitric Resources (S) Pte Ltd   worth    600,000   (2)  Hitric Resources
(S) Pte Ltd   worth    600,000   (3)  Hitric Resources (S) Pte Ltd   worth  
 600,000   (4)  Hitric Resources (S) Pte Ltd   worth    600,000   (5)  Hitric
Resources (S) Pte Ltd   worth    600;000   (6)  Hltrlc Resources (S) Pte Ltd 
 worth    300,000   Total 6 share certificate of the total number of shares  
   3,300,000

 



7

 

  

APPENDIX C


Legal Details of Indita, the Company Holding the 100% rights of the Coal Claim

 

Articles of Association No.028 dated 14 February 2008 from the Notary Ahmad
Yani, SH Approval from the Ministry of Law
and Human Rights

No.C-580.HT.03.01.TH.2001, 30.11.2001

 

Business License SI UP S03-025/SIUP.MP-III/BP2TPM/2012 Domicile No.000255 dated
13 March 2008 Certification of Company No S03-853/SKTU-II/BP2TPM/2012 Registered
Address   Tax Registration No. NPWP 02.823.268.4-731.000 IUP Exploration License
545/04 IUP-E/D.PE/2010 Clean and Clear Certification

As approved by the Ministry of Energy and Minerals, Republic of Indonesia

 



8

 

 

 

 

